DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-20 are pending in the instant application.  Claims 3 and 14 have been cancelled. Claims 1, 4, 8-10, 12, and 15 have been amended. Claims 21 and 22 have been newly added.  The rejection of the pending claims is hereby final.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poisner et al (US 2018/0189901) and Camp (US 2016/0217536), further in view of Vohra et al (US 2015/0356563).


Regarding claim 1, the prior art discloses a smart meal ordering method, comprising: conducting body sensing of a diner by a body sensing hardware of a smart meal ordering device of a merchant(see at least paragraph [0015] to Poisner et al),; outputting a meal ordering interface by a display screen of the smart meal ordering device in response to sensing that the diner has taken a seat at the dining table (see at least paragraphs [0018 and 0019] to Poisner et al), obtaining information of one or more dishes selected by the diner on the meal ordering interface (see at least paragraphs [0020-0021] to Poisner et al);   and in response to sensing that the diner has left the seat at the dining table, (see at least paragraph [0017] to Poisner et al). Poisner does not appear to explicitly disclose wherein conducting body sensing of the diner comprises the smart meal ordering device sensing that the diner has taken a seat at the dining table;
Sensing the diner has left the seat at the dining table.
However, Camp discloses a consumer device based point of sale system and method wherein conducting body sensing of the diner comprises the smart meal ordering device sensing that the diner has taken a seat at the dining table (see at least paragraph [0043] to Camp “An aspect may also correspond to a movement and location of a user, such as if the user is getting up and leaving the table”).
Poisner et al and Camp, in combination, do not explicitly disclose sensing the diner has left the seat at the dining table Server automatically carries out, based on a predetermined bundling relationship between identification information of the smart meal ordering device and a payment 
However, Vohra et al discloses a consumer device based point of sale system and method further comprising collecting a facial image of the diner by a camera of the smart meal ordering device of the merchant (see at least paragraph [0013] to Vohra et al “In an embodiment, the system or the method may implement Bluetooth proximity and facial recognition in parallel to correctly identify the customer who is about to make a payment”); uploading, using the smart meal ordering device of the merchant, the facial image of the diner collected by the smart meal ordering device and identification information of the smart meal ordering device to a server (see at least paragraph [0048] to Vohra et al “the camera may capture the user's image and may sent the image to the payment provider server 170. The facial recognition service at the payment service provider may analyze the image to identify the user at the unmanned payment station from among the checked-in users, e.g., by comparing the image against the trained dataset of facial images or features”) for the server to establish, based on the facial image of the diner collected by the smart meal ordering device and a facial image of the diner previously uploaded by a client device of the diner (see at least paragraph [0035 to Vohra et al “a facial profile may be set up for each user of payment accounts for performing facial recognition. In particular, the system may collect pictures or images from the user 105's contact list, digital photo albums, social network accounts, photo accounts, and the like”), a bundling relationship by bundling the identification information with a payment account of the diner associated with the facial image collected by the smart meal ordering device (see at least paragraph [0032] to Vohra et al “As such, the user 105 may provide or submit other biometric information to payment provider serve 170. In an embodiment, the user 105 also may select or designate a funding source, such as a credit card account, that is to be used to make payments for the automatic authenticated transactions. The user 105 also may select the type of locations or merchants where the automatic authentication may be implemented, such as a toll booth, a retail location, an ATM, a payment kiosk, and the like”) automatically launching, by the smart meal ordering device of the merchant, based on the established bundling relationship between the smart meal ordering device and the payment account of the diner, a debit settlement corresponding to a total price of the dishes to the server (see at least paragraph [0050] to Vohra et al “If the image of the user captured at the unmanned payment station matches one of the facial profiles of the checked-in users, the payment provider server 170 may automatically authenticate the identified user for immediate payment transaction at step 310. The regular authentication process of swiping a credit card and/or entering password may be omitted. In particular, the payment provider server 170 may simply determine the transaction amount based on the merchandize and/or service selected by the user and automatically process the payment for the selected merchandize and/or service at step 312.”)
	The modification of the applied prior art reference Poisner et al to include the smart table device and accessories as taught by Camp, and the further inclusion of automatic payer authentication implementation, as taught by Vohra et al, in order to enable the user to be automatically billed and monitored by the system to prevent server error and ensure bill payment could have been readily and easily implemented by one of ordinary skill in the art, with a reasonable expectation of success.  The examiner therefore submits that the aforementioned combination of references would have been obvious to try, given the state of the art at the time of filing.
Regarding claim 2, the prior art discloses the method according to claim 1, wherein: a graphic code generated based on the identification information of the smart meal ordering device is attached to the smart meal ordering device; and the graphic code is configured for scanning by a client device of the diner and for establishing by the client device or the server the bundling relationship between the identification information identified from the graphic code and the payment account of the diner (see at least Figure 1A). The examiner submits that the modification of the applied reference to include wherein there is a transmission of data associated with the food orders would have been an obvious variant, given the state of the art at the time of the invention, and such a modification is therefore found to be obvious to try.
Regarding claim 4, the prior art discloses the method according to claim 1, further comprising: obtaining user information of the diner pushed by the server, corresponding to the payment account; and using the display screen to output a prompt, wherein the prompt comprises the obtained user information (see at least paragraph [0017] to Poisner et al “Moreover, a notification may be issued that indicates an interaction with the device 14 (e.g., a point-of-sale kiosk, etc.) is to be conducted”). The examiner submits that the modification of the applied reference to include wherein there is a payment initiated by the server to the account of the diner is an obvious variant, given the state of the art at the time of the invention, and such a modification is therefore found to be obvious to try.
Regarding claim 5, the prior art discloses the method according to claim 1, further comprising: identifying a hovering gesture made by the diner; determining whether the identified hovering gesture matches a pre-set interactive gesture; and triggering an interactive operation corresponding to the interactive gesture if the identified hovering gesture matches a pre-set interactive gesture (see at least paragraph [0018] to Poisner et al). Regarding claim 6, the prior art discloses the method according to claim 1, wherein the body sensing of the diner by the body sensing hardware comprises: sensing a distance between the diner and the dining table by the body sensing hardware; determining that the diner has taken the seat if the distance is less (see at least paragraph [0015] to Poisner et al “FIG. 1B shows that the consumers 1-3 seated at a table 18 of a dining establishment may indicate their position, for example via a respective proximity sensor (e.g., Bluetooth sensor, etc.) of the devices 12a-12c. The device 14 may, for example, use position data to determine the position of the consumers 1-3 as the device 14 approaches the table 18. In one example, the device 14 may use a proximity sensor to receive the position data and may implement a triangulation technique to determine the relative position of the consumers 1-3 (e.g., to each other, to a seat position, etc.). The determination made via the device 14 may be initiated in response to satisfying a signal strength threshold for a signal from the devices 12a-12c, may be initiated in response to an initiation command at the device 14, etc. Thus, the device 14 may use the position data from the devices 12a-12c exchanged over one or more of the communication channels 16a-16f to triangulate a relatively precise position of the consumers 1-3, such as a coordinate position including an x, y Cartesian coordinate position (and a z-position for a two-story establishment, for depth, etc.), a polar coordinate position, etc.”). Regarding claim 7, the prior art discloses the method according to claim 1, further comprising: recording a first number of seated diner at the dining table s sensed by the body sensing hardware; obtaining a second number of seated diners at the dining table identified by a camera; comparing the first number to the second number and revising the first number based on the second number when the first number and the second number are not the same (see at least paragraph [0018] to Poisner et al). Regarding claim 8, the prior art discloses the method according to claim 1, wherein: in response to sensing that the diner has left the seat at the dining table, determining whether a number of individuals having left their seats at the dining table is a number of  diners at the dining table; and if the number of (see at least paragraphs [0036] and [0037] to Poisner et al “determine the position of the consumer via a device associated with the consumer, such as the consumer device 32. For example, the position determiner 34 may determine the position of the consumer using proximity data received at a proximity sensor 36 of the service device 30. The position determiner 34 may, for example, determine that the consumer is located at a specific seat of a specific table of a dining establishment”). Regarding claim 9, the prior art discloses the method according to claim 1, further comprising: using a moment when the diner takes the seat as a starting moment, and calculating a dining time at the dining table; determining whether the dining time has reached the threshold value; and if the dining time has reached a threshold value, sending the total price of the dishes and the identification information of the smart meal ordering device to the server (see at least paragraph [0018] “a predetermined amount of time”). Regarding claim 10, the prior art discloses the method according to claim 1, wherein: the server is caused to transact payment for the dishes from the payment account of the diner to pay the total price (see at least paragraph [0017] to Poisner et al “Moreover, a notification may be issued that indicates an interaction with the device 14 (e.g., a point-of-sale kiosk, etc.) is to be conducted”). The examiner submits that the modification of the applied reference to include wherein there is a payment initiated by the server to the account of the diner is an obvious variant, given the state of the art at the time of the invention, and such a modification is therefore found to be obvious to try.
Regarding claim 11, the prior art discloses the method according to claim 1, wherein the smart meal ordering device comprises the dining table (see at least paragraph [0011] to Poisner et al “smart table”). 
Poisner does not appear to explicitly disclose wherein the dining table is configured to sense that the diner has taken the seat at the dining table and that the diner has left the seat at the dining table.
However, Camp discloses  smart table devices and accessories for determining ordering aspects and bills wherein the dining table is configured to sense that the diner has taken the seat at the dining table (see at least paragraph [0033] to Camp “ For example, aspect detection module 122 may determine an aspect of a user (e.g., user 102 and/or another user at the table associated with table device 120) by detecting the user arriving at the table and how long the user has been seated at the table (e.g., an arrival time and/or waiting time) using a connection between communication device 110 and communication module 126) and that the diner has left the seat at the dining table (see at least paragraph [0043] to Camp “An aspect may also correspond to a movement and location of a user, such as if the user is getting up and leaving the table”).	The modification of the applied prior art reference Poisner et al to include the smart table device and accessories as taught by Camp, and the further inclusion of automatic payer authentication implementation, as taught by Vohra et al, in order to enable the user to be automatically billed and monitored by the system to prevent server error and ensure bill payment could have been readily and easily implemented by one of ordinary skill in the art, with a reasonable expectation of success.  The examiner therefore submits that the aforementioned combination of references would have been obvious to try, given the state of the art at the time of filing.
Regarding claim 20, the prior art discloses the device according to claim 12, wherein the sensor comprises at least one of an infrared body sensor or an ultrasonic body sensor (see at least paragraph [0015] to Poisner et al “FIG. 1B shows that the consumers 1-3 seated at a table 18 of a dining establishment may indicate their position, for example via a respective proximity sensor (e.g., Bluetooth sensor, etc.) of the devices 12a-12c”). The examiner submits that the modification of the applied reference to include wherein the sensor is infrared or ultrasonic is an obvious variant, given the state of the art at the time of the invention, and such a modification is therefore found to be obvious to try.

Regarding claim 21, the prior art does not explicitly disclose the method of claim 1, further comprising: after the debit settlement has been completed, deleting, by the smart meal ordering device, the locally maintained bundling relationship between the smart meal ordering device identification information and the payment account.  However, toiwHOhe examiner submits that the modification of the applied reference to include wherein diner or user information is not stored or saved locally and is deleted after use is an obvious variant, given the state of the art at the time of the invention, and such a modification is therefore found to be obvious to try.

Claims 12, 13, 15-19, and 22 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687